Citation Nr: 1201294	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-08 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2004 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In January 2011, the Board upheld the RO's August 2004 denial of service connection for PTSD and declined to reopen a claim of service connection for a psychiatric disability other than PTSD.  The Veteran appealed that decision to the Court.  In August 2011, the Court issued an order that vacated the January 2011 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in an August 2011 Joint Motion for Remand (Joint Motion) by the parties.  In November 2011, the Veteran's attorney submitted additional argument and evidence with a waiver of RO initial consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The Veteran is not shown to have engaged in combat; his alleged stressor events in service are not combat or terrorist activity related, and there is no credible supporting evidence that a claimed in-service stressor occurred; any recorded diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

2. A final March 1987 rating decision denied the Veteran service connection for generalized anxiety disorder on the basis that such disability was not noted in service and, in essence, was not shown to be related to his service; a final January 1994 Board decision upheld a subsequent rating decision that declined to reopen the claim.

3. Evidence received since the January 1994 Board decision raises questions about the nature, etiology, and onset of the Veteran's psychiatric disability other than PTSD, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

4. The record contains competent medical evidence indicating that the Veteran has a psychosis that was manifested to a compensable degree within one year following his separation from service.  


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2011).

2. Evidence received since the January 1994 Board decision is new and material, and the claim of service connection for a psychiatric disability other than PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Service connection for a psychosis is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim of service connection for PTSD, he was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/ supplement the record; he has not alleged that notice in this matter was less than adequate.

Regarding the claim to reopen a claim of service connection for a psychiatric disability other than PTSD, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants the claim in full, there is no reason to belabor the impact of the VCAA on the matter, since any error in notice or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  As there is no corroborating evidence of an alleged in-service stressor to which the Veteran's diagnosis of PTSD could be linked, a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (20096).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for PTSD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The revised rule provides: Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a preliminary matter, the Board notes that the Veteran does not allege that he engaged in combat or that his stressor to support a diagnosis of PTSD is combat-related; rather, he claims his PTSD is due to witnessing an incident at Fort Dix wherein lightning struck a group of soldiers, killing one of them and injuring at least two others, and from harassment by fellow soldiers while stationed in Germany.  Regarding the second stressor, he has stated that after he complained of the harassment to his commanding officer, he was transferred to a different duty location to remove him from the harassment.  See April 2004 completed PTSD Questionnaire.

The Veteran's STRs, including his March 1973 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to a psychiatric disability.  His service personnel records show he was assigned to Fort Dix from May 28 to July 30, 1971, and then to Germany thereafter.  His military occupational specialty (MOS) was cook's helper.

Postservice records, to include SSA records, VA and private treatment records, show ongoing treatment for a variously diagnosed psychiatric disability, including PTSD.  

In a February 1991 letter, the Veteran's private physician, Dr. L.W., stated, in part, that he had been treating the Veteran since 1985 for a panic disorder and episodes of major depression.  

In a November 2003 affidavit, fellow soldier R.F.K., stated that he had known the Veteran ever since grammar school and that they were drafted into service together and ordered to boot camp at Fort Dix, New Jersey during the summer of 1971.  While on a training exercise there, a "lightning struck the encampment of a small group of soldiers, killing at least one and injuring several others."  R.F.K. noted that their graduation ceremony from boot camp at Fort Dix was dedicated to the injured soldiers.

In an April 2004 letter, Dr. L.W. stated that the Veteran had been under his care for 15 years for treatment of a panic disorder and PTSD.  He opined that these conditions were "very likely" triggered by his experiences in service.  "A particularly traumatic experience occurred during boot camp at Fort Dix in summer, 1971 as documented in an affidavit by R.F. on 11/18/03 i.e., 'while on a training exercise' . . . Lightening struck the encampment of a small group of soldiers, killing at least one and injuring several others.  In addition, while stationed in Karlsruhe Germany in 1973, [the Veteran] states that he was threatened by a group of soldiers and 'this made me feel that my life was being threatened.'  His duty assignment was transferred to the Officers Club where he remained for eight months 'living in fear for my life until my term of duty was completed.'"

In an October 2004 letter addressed to the Veteran, the U.S. Armed Services Center for Unit Records Research (CURR) stated that they had researched the Veteran's request concerning witnessing soldiers being struck by lightning while in basic training at Fort Dix in the summer of 1971, and found that:

The U.S. Army Crimes Records Center has no records concerning soldiers being struck by lightning during your Basic Training at Fort Dix, New Jersey during the summer of 1971.  

The U.S. Army Safety Center, Fort Rucker, Alabama does not maintain ground incidents prior to July 1974.

They also noted that they had been unable to locate "unit records submitted by the Recruiting Training Center at Fort Dix, New Jersey during the time period provided by [the Veteran], and explained that U.S. Army casualty files are arranged alphabetically by last name.  Therefore, to provide research concerning casualties and/or combat incidents, more specific information in the form of the individual's full name and complete unit designation to the company's level, was required.  

In December 2005, the U.S. National Archives and Records Administration (NARA) researched their U.S. Army Casualty Information System for records of deceased, wounded, ill, or injured army personnel, including dependents and civilian employees, from January 1, 1961 to December 1981.  It showed only one death at Fort Dix, which occurred in August 1971 and was reported in December 1976.  That individual died from an illness/disease.

In January 2006, the RO requested that the U.S. Army and Joint Services Records Research Center (JSRRC) search the alleged incident.  Their response, received in March 2007, was: 

We reviewed the Army Safety Program, Risk Management Information System, for the accident reports.  The incident is not in their records.  Their records are not complete.  The quality and accuracy of the information you provide us, directly reflects the quality of our research and response time to you. You did not furnish us with the unit designation of the veteran at the time of the incident.  There were many basic training units at Fort Dix.  Always review the veteran's DA Form 20 to provide us with the complete unit designation at the time of the incident the veteran is claiming.  Once you review and determine the veteran's actual unit, you should conduct Morning Report search, the incident and causalities should be recorded in the Morning Report.

At the August 2007 Travel Board hearing, the Veteran reiterated his alleged stressors in service.  He also provided copies of 1971 newspaper articles in which he highlighted and underlined paragraphs relating that soldiers stationed in Germany had been assaulted by fellow soldiers.

In March 2008, the Board remanded the Veteran's claim for additional stressor development.  Pursuant to such instructions, the RO conducted an exhaustive records search in order to verify the Veteran's claimed stressor events in service.  In May 2010, the JSRRC responded, "The allegation has been investigated and the following results were found: Searched morning reports of Co. C, 3 BN, 3rd BCT BDE from 06/01/1971 to 06/30/1971 but no remarks were located on the incident - individual."  In June 2010, the National Personnel Records Center (NPRC) responded, "A search of M/R for CO 3rd BN BCT for 07/01/1971 to 07/30/01 was negative.  No remarks were located on incident of lightning struck to Veteran."

In November 2010 written argument, the Veteran's then representative asserted that the Veteran's claim for service connection for PTSD should be remanded for further development and consideration under the 2010 revisions to 38 C.F.R. § 3.304.  However, the evidence of record does not establish that the Veteran served in an area of combat or engaged in combat.  As he did not serve in a location that would involve "fear of hostile military or terrorist activity" the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not apply and remand for RO consideration under the revision to 38 C.F.R. § 3.304 is not warranted.  

The Veteran's alleged stressors are of a non-combat nature.  Accordingly, the Board turns its attention to whether there is credible supporting evidence to corroborate his alleged stressor events in service (on which his diagnosis of PTSD is based).  

The Veteran provided sufficient detail regarding one of the alleged stressors (i.e., the lightening incident at Fort Dix wherein one individual was killed and several others injured), and based on such information, the RO undertook an exhaustive search to verify such stressor, but was unsuccessful.  For this reason, the Board denied the Veteran's claim for service connection for PTSD in January 2011.  However, in the August 2011 Joint Motion, it was noted that in addition to the Veteran's self-submitted statements, he had also submitted a buddy statement from R.K.F., who stated that he had attended the same boot camp as the Veteran and recalled an incident in which lightening struck a group of soldiers and at last one individual was killed while others were injured.  The Joint Motion then stated that the Board's January 2011 decision failed to "adequately address the credibility or probative value of the buddy statement from [R.K.F.] when it determined that there was no credible supporting evidence of [the Veteran's] claimed in-service stressor."  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (The Board cannot disregard "the appellant's testimony without assessing its credibility . . . or articulating an adequate basis for failing to assess his credibility); see also id. (A lay person is competent to testify "to factual matters of which he had first-hand knowledge.").  

In this regard, the Board notes that generally, events involving the death of American servicemen are verifiable (if they occurred).  The RO's exhaustive development to verify the Veteran's claimed in-service stressor included contacting NARA to search their records for any deceased army personnel at Fort Dix.  After searching a twenty year period (from January 1961 to December 1981), it was discovered that only one serviceman had died at Fort Dix during that 20 year period.  This event occurred in August 1971, when the Veteran was no longer stationed at Fort Dix (his service personnel records document that he left Ft. Dix in July 1971), and the death was the result of illness/disease, rather than a lightning strike.  Therefore, the Board finds the Veteran's (and his buddy's) accounts of witnessing a death due to lightning strike at Fort Dix both not credible.

While the Veteran and his fellow serviceman, R.K.F., are competent to testify as to events that occurred in past, consideration must also be given as to whether such statements are self-serving and compensation driven.  After weighing the lay evidence against the development conducted by the RO (which consists essentially of negative responses from various military records repositories, such as the NPRC, JSRRC, NARA, and CURR), the Board finds more probative the fact that there are no official reports of an individual dying from a lightning strike at Fort Dix during the summer of 1971, and that the only death at Fort Dix during a 20 year period beginning approximately 10 years prior to the Veteran being there and ending approximately 10 years after his death occurred after he was no longer at Fort Dix (and was due to illness, not lightning strike).  

Regarding the Veteran's second alleged in-service stressor, stating he was harassed by other soldiers while stationed in Germany, he has not provided any specific information to allow for verification of such a stressor.  His submissions of contemporaneous newspaper accounts do not pertain to his specific situation; and are not probative as to his claim.  Likewise, a review of the Veteran's service personnel records did not find he was reassigned to a different duty station, as he alleges.  [And while the Board places no probative value on it in this determination, it is noteworthy that his own private provider has described him as having delusional thinking.  See December 1986 letter from Dr. B.J.K.]

As there is no credible supporting evidence corroborating a stressor event in service, the record is insufficient to establish that the Veteran has PTSD that is related to such event.  The Board notes that the April 2004 letter from Dr. L.W. includes a diagnosis of PTSD.  However, this diagnosis is based on the Veteran's unsupported history of stressor events that occurred while he was stationed at Fort Dix and in Germany.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor.)  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that a claimant has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of his alleged non-combat stressor events.  As a threshold legal requirement for establishing service connection for PTSD is not met, service connection for such disability is not warranted.

New and Material Evidence to Reopen

A final March 1981 rating decision denied the Veteran's claim of service connection for a generalized anxiety disorder on the basis that such disability was not noted in service and, in essence, that it was not shown to be related to service.  The last final denial of the Veteran's claim for service connection for a psychiatric disability other than PTSD was by a January 1994 Board decision, which upheld a subsequent rating decision that declined to reopen that claim.  The Veteran was properly notified of that decision.  Accordingly, it is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The evidence of record in January 1994 included the following:

* The Veteran's STRs, which are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.

* A May 1974 letter addressed to the Commanding General of the U.S. Army Reserve Component and signed by the Veteran's private physician, Dr. B.J.K.  It states that since January 1974, the Veteran has been seeing Dr. B.J.K. on a weekly basis and treated with medication.  It was Dr. B.J.K.'s diagnostic impression that the Veteran suffered from a schizophrenic reaction-schizo affective type with depression, and that he should not be continued in the Reserves or activated for summer camp because he was a suicidal risk.

* A copy of an order from the Office of the Adjutant General, U.S. Army Reserve Components Personnel and Administrative Center, stating that that the appellant was receiving an honorable discharge from the U.S. Army Reserve, effective August 8, 1974, for reasons of physical disqualification.

* 1978 to 1986 private treatment records from Proviso Family Services which essentially show treatment for anxiety related to family issues.

* An April 1986 letter from P.L.G., A.C.S.W., who stated that she had been seeing the Veteran twice a month for psychotherapy since June 1985.  He presented with symptoms of depression and anxiety, and since psychotherapy alone had not been able to alleviate his symptoms, he was started on medication.

* A May 1986 letter from Dr. B.J.K. who stated that from January 1974 to June 1978, the Veteran had been treated with individual psychotherapy and chemotherapy.

* A December 1986 letter from Dr. B.J.K. who stated that the Veteran was seen for a total of 58 visits from January 1974 to June 1978.  At the time of his initial visits, he was very depressed and considered a suicidal risk.  He presented with flat affect, delusional thinking, and often talked in a very low, inaudible manner.  In May 1974, he reported that he had been instructed to report for two weeks of active reserve duty service in the summer.  The physician submitted a letter on his behalf and on his request.  In June 1974, the Veteran reported that he had been honorably discharged from the Army as a result of the physician's letter and wanted to know why the physician had written the letter.  He also reported living in isolation.  Although Dr. B.J.K. suggested that the Veteran seek treatment from a VA outpatient psychiatric facility, the Veteran requested to continue treatment with Dr. B.J.K.  He was subsequently seen on many occasions.  At the time of the Veteran's last visit, Dr. B.J.K. reported that he was doing better and going to school full time to study to become an X-ray technician.

* The report of a January 1987 VA neuropsychiatric examination when severe generalized anxiety and intermittent panic attacks, by history, were diagnosed.  

* A February 1991 letter from Dr. L.W. who stated that he had been seeing the Veteran since 1985 for major depression and a panic disorder.  

* The Veteran's testimony at an August 1991 RO hearing and at a September 1993 Travel Board hearing.

Evidence received since the January 1994 Board decision consists primarily of resubmitted copies of the foregoing evidence, but also includes several medical opinions that were not of record at the time of that decision; therefore, these medical opinions are new.  Because the Veteran's claim of service for a psychiatric disability other than PTSD was previously denied essentially based on a finding that it had not manifested in service and was not shown to be otherwise related to his service, for the newly associated medical opinions to be material, they would have to tend to show that the Veteran's currently diagnosed psychiatric disability other than PTSD had its onset in service or was manifested during a presumptive period, or is otherwise related to his service.  

The newly associated medical opinions consist of an April 2004 from Dr. L.W. and an October 2011 private medical opinion report from J.M., PhD., a psychologist retained by the Veteran's attorney to review the Veteran's claims file and render a medical opinion in this matter.  The April 2004 letter from Dr. L.W. states that he had reviewed the Veteran's "records from the military service and shortly thereafter which indicate a diagnosis of Schizophrenic Reaction-Schizo Affective Type with Depression while under treatment of [Dr. B.J.K.] from January, 1974 to June 16, 1978," and therefore could "state with confidence that [the Veteran] was suffering from psychiatric condition of a chronic nature which had its onset within 1 year of his military discharge from [service in May 1973]."

The October 2011 private medical opinion report from J.M., PhD., states that after reviewing the Veteran's entire claims file and conducting an hour long telephone consultation with the Veteran, it was his opinion that the Veteran was "more likely than not" psychotic to a compensable degree "at least as early as January of 1974."  In reaching this opinion, he explained that records from Dr. B.J.K. showed that in 1974, the Veteran was given a diagnosis of Schizophrenic reaction, Schizoaffective Type, with Depression, which ipso facto involved the presence of psychosis (as schizophrenic reaction, schizoaffective type was a psychotic disorder).  J.M., PhD., further noted that the Veteran was "unquestionably still psychotic."  

As the medical opinions from Dr. L.W. and J.M., PhD., suggest that the Veteran had a psychosis that was manifested to a compensable degree within the one year period following his separation from service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability other than PTSD, and therefore raise a reasonable possibility of substantiating such a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a psychiatric disability other than PTSD.  

De Novo Review - Service Connection for a Psychiatric Disability other than PSTD

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because this decision grants the benefit sought.

A review of the Veteran's STRs, to include his March 1973 service separation physical examination report and report of medical history, found that they are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  However, the competent evidence of record also shows that the Veteran sought psychiatric treatment in his first postservice year and, ever since then, has been given various diagnoses of a psychiatric disability.  Such diagnoses include, but are not limited to, schizophrenic reaction, schizoaffective type with depression, major depression, panic disorder, anxiety disorder, and PTSD.  

According to the governing regulations, where a Veteran served 90 days or more of continuous, active military service and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such psychosis shall be presumed to have been incurred in service even though there is no evidence of it during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  "Psychosis" is defined to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder [emphasis added]; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  [Notably, 38 C.F.R. § 3.384 was added in July 2006, subsequent to the Board's prior decision in January 1994, and made effective from August 28, 2006.  See 71 Fed. Reg. 42758 (Jul. 28, 2006).]

Accordingly, the critical question in this matter is whether within one year following his separation from service the Veteran had (as he alleges) a psychosis manifested to a compensable degree.  According to the January 1987 VA examination, the Veteran has a generalized anxiety disorder and suffers from intermittent panic attacks.  However, private treatment records (created contemporaneous with treatment) show that in January 1974 (within one year following separation), the Veteran received a diagnosis of schizophrenic reaction-schizo affective type with depression.  See May 1974 letter from Dr. B.J.K.  From the January 1987 VA examination report, it is not clear that such record was considered when the examiner provided the diagnosis and rendered a medical opinion.  

In April 2004 and in October 2011, the Veteran's claims file was reviewed by Dr. L.W. and J.M., PhD., respectively.  Both providers opined, essentially, that the Veteran was suffering from a chronic psychiatric condition (a psychosis, i.e., schizophrenia) that was manifested to a compensable degree within one year following his separation from service.  As these private medical opinions were based on a thorough review of the medical records and given by qualified specialists, the Board finds them probative and persuasive.  See also August 2011 Joint Motion (observing that medical evidence suggests the Veteran was given a diagnosis of "Reaction-Schizo Affective Type with Depression in 1974," and that schizophrenia is a psychosis).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychosis was manifested to a compensable degree during the one year, presumptive period following service.  See 38 C.F.R. §§ 3.307, 3.309, 3.384.  Accordingly, service connection for a psychosis is warranted.


ORDER

Service connection for PTSD is denied.

The appeal to reopen a claim of service connection for a psychiatric disability other than PTSD is granted; service connection for a psychosis/schizophrenia is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


